Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.		Claims 1-11, drawn to a method of treating amyotrophic lateral sclerosis (ALS) in a subject by administering phosphoglycerate kinase (PGK), classified in CPC A61K 38/45; C12Y 207/02003; A61P 21/00; A61K 9/0019, are under consideration.

Species Elections
3.		A) PGK
		a) PGK1 
		b) PGK2
		
4.		Each of the above PGKs will determine characteristically different peptide sequences with different etiology, and complexity with respect to treatment of ALS involving different treatment strategies and levels of success from one another, therefore, will represent a patentably distinct species and would require a separate search of the art that would be burdensome to the examiner.
5.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 
to be allowable.  Currently claim 1 is generic.

6.		B) Active agent				
			The species are listed in claim 8.

7.	Each of the above active agents are characteristically different compounds having 
different structures that have different actions from one another and, therefore, represents a 
patentably distinct invention and would require a separate search of the art that would be 
burdensome to the examiner.
8.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 
to be allowable. Currently claim 7 is generic.
  
9.         	Applicant is advised that a reply to this requirement must include an identification of the 
species that is elected consonant with this requirement, and a listing of all claims readable 
thereon, including any claims subsequently added. An argument that a claim is allowable or that 
all claims are generic is considered nonresponsive unless accompanied by an election.
10.	Upon the allowance of a generic claim, applicant will be entitled to consideration of 
claims to additional species which are written in dependent form or otherwise include all the 
limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after 
the election, applicant must indicate which are readable upon the elected species.  MPEP § 
809.02(a).
11.	Should applicant traverse on the ground that the species are not patentably distinct, 
applicant should submit evidence or identify such evidence now of record showing the species 
to be obvious variants or clearly admit on the record that this is the case.  In either instance, if 
the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

12.	In response to this requirement, Applicants must elect a species of PGK and active 
agent, for consideration. Applicant is advised that in order for the reply to this requirement to 

requirement be traversed (37 C.F.R. 1.143).
13.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the 
currently named inventors is no longer an inventor of at least one claim remaining in the 
application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 
1.48(b) and by the required under 37 C.F.R. 1.17(I).


Advisory Information
		
14.		Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm 9.00 a.m. to 5.00 p.m. (Eastern standard time).
15.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/A. D./
Examiner, Art Unit 1649
1 April 2021

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649